DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection is necessitated due to Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US PG-Pub 2020/0144341, hereinafter Choi ‘341, in view of Seo et al., US PG-Pub 2020/0135800, hereinafter Seo.
Regarding Claim 1, Choi ‘341 teaches a display device (electronic device EA) comprising: 
a plurality of light emitting elements (pixels PX) disposed on a substrate (base substrate), each of the light emitting elements comprising a respective light emitting organic light emitting elements ED; Figs. 5A-5C, and corresponding descriptions); 
a substrate hole (module hole MH) passing through the substrate while being surrounded by the light emitting elements (Figs. 5A-5C, and corresponding descriptions, showing the hole is located within the base substrate); 
an inner dam (dam portion DMP) disposed between the substrate hole and the light emitting elements (Figs. 5A-5C, and corresponding descriptions); and 
a moisture penetration preventing layer (barrier layer BI) disposed between the inner dam and the substrate hole (Figs. 5A-5C, and corresponding descriptions; [0073]).
However, Choi ‘341 does not explicitly teach the moisture penetration preventing layer covering an outer surface of the light emitting stacks.
Seo teaches the moisture penetration preventing layer (Seo: encapsulation substrate EN) covering an outer surface of the light emitting stacks (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the location of the moisture penetration preventing layer as taught by Seo into the device taught by Choi ‘341 in order to reduce or prevent the infiltration of external air or moisture (Seo: [0115]), thereby providing a longer lasting electronic device.
Regarding Claim 2, Choi ‘341, as modified by Seo, teaches the display device according to claim 1, further comprising: 
Choi ‘341: groove BR) disposed between the inner dam and the substrate hole while overlapping with the moisture penetration preventing layer (Choi ‘341: Figs. 5A-5C, and corresponding descriptions), the blocking groove having a reversed taper shape (Choi ‘341: Figs. 5A-5C, and corresponding descriptions).
Regarding Claim 3, Choi ‘341, as modified by Seo, teaches the display device according to claim 1, further comprising: 
a through hole disposed to surround the substrate hole while passing through the light emitting stacks (Choi ‘341: [0097]-[0098], noting the module hole may penetrate display panel), 
wherein the moisture penetration preventing layer is disposed on side surfaces of the light emitting stacks exposed through the through hole elements (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]).
Regarding Claim 4, Choi ‘341, as modified by Seo, teaches the display device according to claim 1, wherein a black layer (Choi ‘341: [0130]) disposed to cover upper and side surfaces of the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]).
Regarding Claim 5, Choi ‘341, as modified by Seo, teaches the display device according to claim 1, wherein the moisture penetration preventing layer is formed to have a single-layer structure or a multilayer structure, using at least one of W, Mo, Co, Ag, Al, Cu, MoTi, Ta, or Ti (Choi ‘341: [0073]).
Regarding Claim 6, Choi ‘341, as modified by Seo, teaches the display device according to claim 1, wherein a side cover layer (Seo: hole-sealing member SM2) made of a frit-based sealant (Seo: [0113]), the side cover layer covering the moisture Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]).
Regarding Claim 15, Choi ‘341, as modified by Seo, teaches the display device according to claim 1, further comprising: 
a camera module (Choi ‘341: camera module CMM) disposed within the substrate hole (Choi ‘341: [0049]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘341, as modified by Seo as applied to claim 1 above, and further in view of Choi et al., US PG-Pub 2019/0173053, hereinafter Choi ‘053.
Regarding Claim 7, Choi ‘341, as modified by Seo, teaches the display device according to claim 1. However, Choi ‘341, as modified by Seo, does not explicitly teach an encapsulation unit disposed on the light emitting elements; and a touch sensor disposed on the encapsulation unit elements, the touch sensor comprising a touch electrode.
Choi ‘053 teaches an encapsulation unit (Choi ‘053: thin film encapsulation layer 300) disposed on the light emitting elements (Choi ‘053: Figs. 2A-2E, and corresponding descriptions); and 
a touch sensor disposed on the encapsulation unit elements (Choi ‘053: Figs. 2A-2E, and corresponding descriptions, showing the touch sensor), the touch sensor comprising a touch electrode (Choi ‘053: touch electrode 410) and a bridge (Choi ‘053: touch line 450).
Choi ‘053: [0083], [0089]), thereby providing a higher quality touch sensitive display.
Regarding Claim 8, Choi ‘341, as modified by Seo and Choi ‘053, teaches the display device according to claim 7, wherein the moisture penetration preventing layer is made of the same material as at least one of the touch electrode or the bridge (Choi ‘053: [0064], [0066], [0071]-[0073], [0089], [0101]), and is disposed on a same plane as the at least one of the touch electrode or the bridge elements (Choi ‘053: Figs. 2A-2E, and corresponding descriptions).
Regarding Claim 9, Choi ‘341, as modified by Seo and Choi ‘053, teaches the display device according to claim 7, further comprising: 
a touch buffer film (Choi ‘053: Buffer layer 350) disposed between the touch sensor and the encapsulation unit elements (Choi ‘053: Figs. 6A-6F, and corresponding descriptions); and 
a touch insulating film (Choi ‘053: touch insulating film 430) disposed between the touch electrode and the bridge elements (Choi ‘053: Figs. 2A-2E, and corresponding descriptions).
Regarding Claim 10, Choi ‘341, as modified by Seo and Choi ‘053, teaches the display device according to claim 9, wherein a side cover layer (Seo: hole-sealing member SM2) disposed on the moisture penetration preventing layer (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]) while extending from at least one of the Choi ‘053: Figs. 6A-6F, and corresponding descriptions).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘341, as modified by Seo and Choi ‘053, as applied to claim 9 above, and further in view of Hwang et al., US PG-Pub 2018/0166507, hereinafter Hwang.
Regarding Claim 11, Choi ‘341, as modified by Seo and Choi ‘053, teaches the display device according to claim 9, wherein a bank disposed without covering anode electrodes of the light emitting elements such that the anode electrodes are exposed (Choi ‘053: Figs. 2A-2E, and corresponding descriptions, showing the bank along the hole is exposed); and
a black layer (Choi ‘341: [0130]) disposed on upper and side surfaces of the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]). 
However, Choi ‘341, as modified by Seo and Choi ‘053, does not explicitly teach a black matrix disposed over the touch sensor while overlapping with the bank.
Hwang teaches a black matrix (Hwang; [0077]) disposed over the touch sensor while overlapping with the bank (Hwang: [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the black matrix taught by Hwang into the device taught by Choi ‘341, as modified by Seo and Choi ‘053, in order to shield the hole of the device from light (Hwang: [0077]
Regarding Claim 12, Choi ‘341, as modified by Seo, Choi ‘053 and Hwang, teaches the display device according to claim 11, wherein the black layer is made of the same material as the black matrix (Choi ‘341: [0130], Choi ‘053: [0066], Hwang: [0077]).
Regarding Claim 13, Choi ‘341, as modified by Seo, Choi ‘053 and Hwang, teaches the display device according to claim 11, wherein the black layer contacts the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]).
Regarding Claim 14, Choi ‘341, as modified by Seo, Choi ‘053 and Hwang, teaches the display device according to claim 11, wherein at least one of the touch insulating film or the touch buffer film is disposed between the black layer and the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]; Choi ‘053: [0066], Figs. 2A-2E or 6A-6F, and corresponding descriptions).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627